Simmons, C. J.
This case presents the question: Did the trial court err in confirming a sale under a decree of foreclosure? As of the date of the sale, the total due on the decree was $2,-77522. The property was sold for $2,775.22.
Witnesses, with varying- qualifications, testified for both parties as experts on values. Plaintiff’s witnesses fixed the value at from $2,000 to $2,500. Defendants’ witnesses fixed the value at from $3,200 to $4,500. The elements entering into their determination of values were varied. There is no assurance that a subsequent sale would result in a higher bid.
This court "has on many occasions declined to set aside a confirmation under these circumstances. In Equitable Life Assurance Society v. Buck, ante, p. 203, 292 N. W. 605, this court stated:
“An order confirming a judicial sale under a decree foreclosing a mortgage on real estate will not be reversed on appeal for inadequacy of price, when there was no fraud or shocking discrepancy between the value and sale price, and where there is no satisfactory evidence that a higher bid could be obtained in the event of another sale.”
Affirmed.